Title: To George Washington from William Fitzhugh, 24 October 1778
From: Fitzhugh, William
To: Washington, George


          
            Dear General,
            Annapolis Oct. 24. 1778.
          
          Having the honor to meet with your relation, Capt. Lewis at this place, I am happy in the opportunity of addressing you.
          I find my son was taken prisoner with a party of our friend Baylor’s dragoons and is now on Long Island. I have not a letter from him; but advice that he is well; and I have sent him by this week’s post letters of 
            
            
            
            credit for whatever he may want. I am afraid, as we have advice that the enemy are moving from New York, that they will also remove their prisoners, & that my son will be gone before his credit gets to hand. However being truly sensible of your friendship, I am perfectly easy, Knowing I have no occasion to solicit he may be released as soon as possible.
          Our General Assembly were called to meet here on the 19. inst. ever since which I have been in waiting; but we have not a sufficient number of members to make a house. Expect we shall meet tomorrow. I am told there is a letter from You[r] Excellency addressed to both Houses. I have not yet seen it. But whatever may be you[r] requisition, I am confidint it will meet with Great respect from our Legislature whom I hope to meet heartily disposed to promote the Good of the Common Cause. The new elections have removed more than half the old members which I do not think will hurt us. I have the honor to be Yr sincere friend,
          
            Wm Fitzhugh.
          
        